Citation Nr: 1539110	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for left knee lateral and meniscectomy with instability, evaluated as 10 percent disabling prior to September 2, 2010, and 30 percent disabling thereafter.    


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2015, a Board video conference hearing was scheduled; however, the Veteran failed to appear and has not filed a motion requesting a new hearing.  As such, his hearing request is deemed withdrawn.  

By rating decision in September 2010, the RO increased the left knee instability rating to 30 percent, effective September 2, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, an October 2012 letter from the Social Security Administration (SSA) showed that the Veteran was found disabled as of December 2011 and was awarded SSA disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran is seeking an increased rating for his service-connected left knee lateral and meniscectomy with instability.  The AOJ has rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  

The Veteran has also been awarded a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for degenerative changes with limitation of flexion for the left knee.  However, the evaluation of this disability is not currently on appeal.    

The Veteran was most recently afforded a VA examination in November 2012.  At such time, the examiner indicated that he was unable to perform instability testing, but did not provide any further explanation.  Moreover, the examiner also indicated that the Veteran had a meniscus (semilunar cartilage) condition with frequent episodes of locking, pain and joint effusion.  In this regard, the rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5258.  However, it is unclear from the record whether he has suffered from an ongoing semilunar cartilage condition or if such has been surgically repaired given the prior left knee surgery.  Moreover, it is unclear from the record at what point the Veteran began experiencing frequent episodes of locking, joint pain, and joint effusion in the left knee.  
 
Thus, the Board finds that another VA examination with retrospective medical opinion should be obtained to determine at what point up to one year prior to the date of claim for an increase, February 22, 2006, the Veteran began experiencing severe instability and whether the Veteran has an ongoing semilunar cartilage condition and if so, when he began exhibiting frequent episodes of locking, joint pain, and joint effusion in the left knee from that date as well.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Given the nature of the Veteran's left knee disorder, the Board finds that the examination should be performed by an orthopedist, if possible.  

Lastly, the Veteran receives treatment for his disabilities through the VA healthcare system.  Currently, the record includes VA treatment records dated to April 2015.  Therefore, while on remand, VA treatment records dated from April to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be given an opportunity to identify any other outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2.  The Veteran should also be given an opportunity to identify any other outstanding private treatment records relevant to the claim on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) as well as any additional information deemed necessary, the AOJ should request any additional private treatment records.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  The AOJ should obtain the Veteran's VA treatment records dated from April 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination with an orthopedist, if possible, to assess the severity his service-connected left knee instability.  The records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

If possible, the examiner should also perform instability testing.  If the examiner is unable to perform instability testing, a clear explanation as to why should be provided.   Specifically, the examiner should provide an opinion, if possible, as to at what point from one year prior to the date of claim, February 21, 2006, the Veteran's instability should be considered severe.  Further, the examiner should indicate whether the Veteran has an ongoing semilunar cartilage disability that has not been repaired by surgery.  If the Veteran does have an ongoing semilunar cartilage disability, the examiner should provide an opinion, if possible, as to what point from February 22, 2006, the Veteran began exhibiting frequent episodes of locking, joint pain and joint effusion in both knees.

The examiner must provide a rationale for any opinion proffered. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




